                       Case 20-50804-btb          Doc 16      Entered 09/23/20 13:02:13         Page 1 of 2



WILLIAM A. VAN METER, ESQ.
Nevada State Bar No. 2803
P.O. Box 6630
Reno, Nevada 89513
Telephone: (775) 324-2500

Chapter 13 Trustee

                                             UNITED STATES BANKRUPTCY COURT

                                                       DISTRICT OF NEVADA

 In re:                                                    CASE NO. BK-N 20-50804-BTB
                                                           CHAPTER 13
 JOSEPH L. MONSON
 JODY M. MONSON,                                           TRUSTEE’S OBJECTION TO CLAIMED
                                                           EXEMPTIONS
            Debtors.
                                                           Hearing Date: TBD
                                                           and Time:      TBD
                                                       /   (Time Required – 1 Minute)

           The Trustee believes that the following claimed exemptions do not fall within the scope of the applicable exemption

statute:

DESCRIPTION OF PROPERTY                    CLAIMED LEGAL BASIS                      VALUE OF CLAIMED EXEMPTION

The debtors have 25 Chickens               N.R.S. § 21.090(1)(c)                    $500.00


(c)     Farm trucks, farm stock, farm tools, farm equipment, supplies and seed not to exceed
$4,500 in value, belonging to the judgment debtor to be selected by the judgment debtor.




 DATED: September 23, 2020                                                 /S/ WILLIAM A. VAN METER
                                                                           William A. Van Meter, Trustee
                     Case 20-50804-btb         Doc 16      Entered 09/23/20 13:02:13           Page 2 of 2




                                                  CERTIFICATE OF SERVICE

         I, Katie Christ, swear under penalty of perjury that I am over the age of 18, not a party to the above action, and that on
September 23, 2020, I Electronically Filed the attached TRUSTEE’S OBJECTION TO CLAIMED EXEMPTIONS and that upon
the filing of the document I anticipate that the Bankruptcy Court will thereafter generate a Notice of Electronic Filing and
electronically transmit the document to:


 Dated: September 23, 2020                                                          /S/ Katie Christ
                                                                                    Katie Christ


SEAN P. PATTERSON, ESQ.
232 COURT STREET
RENO, NV 89501



JOSEPH L. MONSON
1755 N. WELLS AVE.                                                                Served by First Class Mail
RENO, NV 89512

JODY M. MONSON
1755 N. WELLS AVE.
RENO, NV 89512
